Citation Nr: 1717040	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-17 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for nerve damage to the left leg


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to March 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the Board reopened the Veteran's claim for service connection for nerve damage to the left leg and remanded the claim to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for nerve damage to the left leg.  VA has a duty to search for records that would assist a Veteran in the development of his claim.  

In January 2017, the Social Security Administration requested information from VA regarding the Veteran in SSA Form L1103-U3.  It thus appears the Veteran has applied for disability benefits from the Social Security Administration but, other than the Social Security Administration requests to VA, the file does not contain the Social Security Administration records.  Upon remand, the records from the Social Security Administration should be obtained as there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322   (Fed. Cir. 2010) (VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim).

In addition, the file contains VAMC treatment records for the period from December 1992 to March 1997 and from September 2009 to July 2010.  A June 2010 note reports the Veteran had been diagnosed with lymphedema at VAMC five years earlier or sometime in 2005.  Thus, there appears to be missing records for treatment occurring between March 1997 and September 2009.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  .

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records from the Social Security Administration.

2.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from March 1997 to September 2009 and from July 2010 to the present.

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




